Exhibit 10.2

 

REVOLVING CREDIT NOTE

(First Restated)

 

$105,000,000.00

 

March 31, 2006

 

FOR VALUE RECEIVED, the undersigned, MTR GAMING GROUP, INC., a Delaware
corporation, MOUNTAINEER PARK, INC., a West Virginia corporation, SPEAKEASY
GAMING OF LAS VEGAS, INC., a Nevada corporation, PRESQUE ISLE DOWNS, INC., a
Pennsylvania corporation, SCIOTO DOWNS, INC., an Ohio corporation and SPEAKEASY
GAMING OF FREMONT, INC., a Nevada corporation (collectively the “Borrowers”)
jointly and severally promise to pay to the order of WELLS FARGO BANK, National
Association, as Agent Bank on behalf of itself and the other Lenders as defined
and described in the Credit Agreement described hereinbelow (each, together with
their respective successors and assigns, individually being referred as a
“Lender” and collectively as the “Lenders”) such sums as Lenders may hereafter
loan or advance or re-loan to the Borrowers from time to time pursuant to the
Credit Facility as described in the Credit Agreement, hereinafter defined up to
the maximum principal sum of One Hundred Five Million Dollars ($105,000,000.00)
(or such lesser amount of such loans and advances as may be outstanding from
time to time), the unpaid balance of which shall not exceed in the aggregate the
Maximum Permitted Balance at any time, together with interest on the principal
balance outstanding from time to time at the rate or rates set forth in the
Credit Agreement.

 

A.            Incorporation of Credit Agreement.

 

1.             Reference is made to the Fourth Amended and Restated Credit
Agreement dated December 27, 2005, as amended by First Amendment to Fourth
Amended and Restated Credit Agreement dated as of March 23, 2006 and by Second
Amendment to Fourth Amended and Restated Credit Agreement dated concurrently
herewith (as may be further amended, modified, extended, renewed or restated
from time to time, collectively, the “Credit Agreement”), executed by and among
the Borrowers and the Lenders, Swingline Lender and L/C Issuer therein named,
and Wells Fargo Bank, National Association, as administrative and collateral
agent for itself and for the Lenders (the “Agent Bank”). Terms defined in the
Credit Agreement and not otherwise defined herein are used herein with the
meanings defined for those terms in the Credit Agreement. This Revolving Credit
Promissory Note is a restatement of the Revolving Credit Promissory Note dated
December 27, 2005, for the purpose of evidencing an increase of the Aggregate
Commitment from Eighty-Five Million Dollars ($85,000,000.00) to One Hundred Five
Million Dollars ($105,000,000.00) and shall constitute the Revolving Credit Note
(“Revolving Credit Note”) referred to in the Credit Agreement, and any holder
hereof (in accordance with the Credit Agreement) is entitled to all of the
rights, remedies, benefits and privileges provided for in the Credit

 

--------------------------------------------------------------------------------


 

Agreement as originally executed or as it may from time to time be supplemented,
modified or amended. The Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events upon the terms and conditions therein specified.

 

2.             The outstanding principal indebtedness evidenced by this
Revolving Credit Note shall be payable as provided in the Credit Agreement and
in any event on April 1, 2008, the Maturity Date.

 

3.             Interest shall be payable on the outstanding daily unpaid
principal amount of each Borrowing hereunder from the date thereof until payment
in full and shall accrue and be payable at the rates and on the dates set forth
in the Credit Agreement both before and after Default and before and after
maturity and judgment, with interest on overdue interest to bear interest at the
Default Rate, to the fullest extent permitted by applicable law.

 

4.             The amount of each payment hereunder shall be made to the Agent
Bank at the Agent Bank’s office as specified in the Credit Agreement for the
account of the Lenders at the time or times set forth therein, in lawful money
of the United States of America and in immediately available funds.

 

5.             Borrowings hereunder shall be made in accordance with the terms,
provisions and procedures set forth in the Credit Agreement.

 

B.            Default. The “Late Charges and Default Rate” provisions contained
in Section 2.10 and the “Events of Default” provisions contained in Article VII
of the Credit Agreement are hereby incorporated by this reference as though
fully set forth herein. Upon the occurrence of a Default or Event of Default,
Borrowers’ right to convert or exercise its Interest Rate Option for a LIBOR
Loan, or the continuation thereof at the expiration of the then current Interest
Period, shall immediately, without notice or demand, terminate for so long as a
Default or Event of Default is continuing.

 

C.            Waiver.  Borrowers waive diligence, demand, presentment for
payment, protest and notice of protest.

 

D.            Collection Costs. In the event of the occurrence of an Event of
Default, the Borrowers agree to pay all reasonable costs of collection,
including reasonable attorneys fees, in addition to and at the time of the
payment of such sum of money and/or the performance of such acts as may be
required to cure such default. In the event legal action is commenced for the
collection of any sums owing hereunder the undersigned agrees that any judgment
issued as a consequence of such action against Borrowers shall bear interest at
a rate equal to the Default Rate until fully paid.

 

2

--------------------------------------------------------------------------------


 

E.             Interest Rate Limitation. Notwithstanding any provision herein or
in any document or instrument now or hereafter securing this Revolving Credit
Note, the total liability for payments in the nature of interest shall not
exceed the limits now imposed by the applicable laws of the State of Nevada or
the United States of America.

 

F.             Security. This Revolving Credit Note is secured by the Security
Documentation described in the Credit Agreement.

 

G.            Governing Law. This Revolving Credit Note has been delivered in
Las Vegas, Nevada, and shall be governed by and construed in accordance with the
laws of the State of Nevada.

 

H.            Partial Invalidity. If any provision of this Revolving Credit Note
shall be prohibited by or invalid under any applicable law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision of any other provision of this
Revolving Credit Note.

 

I.              No Conflict with Credit Agreement. This Revolving Credit Note is
issued under, and subject to, the terms, covenants and conditions of the Credit
Agreement, which Credit Agreement is by this reference incorporated herein and
made a part hereof. No reference herein to the Credit Agreement and no provision
of this Revolving Credit Note or the Credit Agreement shall alter or impair the
obligations of Borrowers, which are absolute and unconditional, to pay the
principal of and interest on this Revolving Credit Note at the place, at the
respective times, and in the currency prescribed in the Credit Agreement. If any
provision of this Revolving Credit Note conflicts or is inconsistent with any
provision of the Credit Agreement, the provisions of the Credit Agreement shall
govern.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Revolving Credit Note has been executed as of the date
first hereinabove written.

 

 

BORROWERS:

 

 

 

MTR GAMING GROUP, INC.,

 

a Delaware corporation

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

 

 

MOUNTAINEER PARK, INC.,

 

a West Virginia corporation

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

 

 

SPEAKEASY GAMING OF LAS VEGAS,

 

INC., a Nevada corporation

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

 

 

PRESQUE ISLE DOWNS, INC.,

 

a Pennsylvania corporation

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

4

--------------------------------------------------------------------------------


 

 

SCIOTO DOWNS, INC.,

 

an Ohio corporation

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

 

 

SPEAKEASY GAMING OF FREMONT, INC.,
a Nevada corporation

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

5

--------------------------------------------------------------------------------